Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
	The prior Office Action (mailed 2/25/22) is hereby vacated in favor of the instant Office Action, which replaces the prior OA.  

Status of the Claims
Claims 1 and 21-42 are currently pending.  Claims 1 and 21-41 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claim 42 is withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1 and 21-41) in the reply filed on Dec. 23, 2012 is acknowledged.  In response to applicants' election, Group II (claim 42) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants have elected Group I with traverse.  
The traversal is based on applicants' assertion that claim 42 has the same technical feature as Group I.  This traversal is not found to be persuasive for several reasons.  First, the instant case is a US case filed under 35 U.S.C. 111, not a 371.  Thus, the technical feature rationale does not apply.  Second, there are two inventions, one drawn to a composition, and one drawn to a method.  Group I is drawn to a different statutory category of invention (a composition of matter) than Group II, which is drawn to a method.  While related by the claimed composition, the Groups are not so closely  classified in different classes and subclasses.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided or were not provided in English.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 21-41 are indefinite, because the boundaries imposed by the functional language are insufficiently defined.  
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or 
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claim 1 fails to clearly define the structure(s) that achieve the functional limitations claimed.  Although many cationic antimicrobial peptides are known in the art, and many self-assembling peptides are known in the art, it is unclear which of those peptides are encompassed by the claims.  The claims merely state functional characteristics without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of antimicrobial polypeptides that must be capable of forming any of a variety of undefined "hierarchical structures" with the only structural limitations being that the polypeptide must be at least 40 amino acid residues and positively charged at neutral pH (e.g., any cationic polypeptide sequence of at least 40 amino acid residues (including non-natural amino acids) that form any "hierarchical structure") leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure is required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but In fact, par. [0029] of the instant application teaches that relationships between antimicrobial activity and/or mammalian cell toxicity of cationic amphiphiles and their assembly into higher-order structures are not well understood.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because it provides insufficient description of specific structural features required to achieve the claimed functions.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or applicant could amend the claims to recite the particular structure that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
For the purposes of this Office Action, any peptide having a regular pattern of cationic and hydrophobic residues will be considered to meet the functional limitations of the claims, absent objective evidence to the contrary.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 21-23, 25-28, 33-37, and 39 are rejected under 35 U.S.C. 102(b) as being anticipated by STROM (US 2005/0187151; Pub. Aug. 25, 2005).
Strom discloses periodic antimicrobial peptides (title; abstract).  Strom teaches that naturally occurring antimicrobial peptides are up to 50 amino acids in length, tend to be cationic-rich in Lys and Arg residues, and amphipathic, having hydrophilic (cationic) and hydrophobic parts.  Strom teaches the peptides of the invention are cationic and have a minimum length of 15-16 residues, with examples of sequences that are > 40 residues in length (Table 1; SEQ ID NOs: 6-8, 31, 32, 40, 41, 50, 55).  Strom teaches a practical upper limit on length of about 100 residues, noting that peptides as having up to 80 residues are active ([0020]).  Specifically, the peptides feature alternating cationic and hydrophobic amino acids, where the cationic amino acid residues are preferably lysine (K), ornithine (O), or arginine (R), and where the hydrophobic amino acids are preferably 
Regarding the limitations of a hierarchical structure and a critical aggregation concentration (CAC) below that of a random-sequence polypeptide, these limitations are interrelated.  Specifically, pars. [0090] and [0097] of the instant published application teach that the ability to self-assemble and form hierarchical structures is a feature of peptides that exhibit a CAC below that of otherwise equivalent random sequences.  Further, par. [0025] teaches that the presence of both polyelectrolyte and hydrophobic domains results in superstructures (i.e., hierarchical structures), even if said structures may not be well-defined (per instant [0033]).  It is noted that the claim places no requirement on how well-defined said hierarchical structures must be.  Thus, the peptides of Strom are considered to be capable of forming some type of hierarchical structure(s) within the meaning of the instant claims, absent evidence to the contrary.  

Claims 1 and 21-41 are rejected under 35 U.S.C. 102(b) as being anticipated by WYRSTA (Wyrsta Dissertation; UC Santa Barbara; Sep. 2002; on IDS).
Wyrsta discloses block copolypeptide amphiphile materials for drug delivery (title; abstract; pgs. 9, 17).  Wyrsta teaches amphiphilic copolypeptides comprising lysine copolymerized with the hydrophobic amino acids alanine (A), phenylalanine (F), isoleucine (I), leucine (L), and valine (V), (pgs. 75-, 97-99; Figs. 4.1, 5.3).  The molecular weight of the peptides indicates that they are more than 40 amino acids in length (Tables 5.1-5.2.  Wyrsta demonstrates the antimicrobial activity of these copolypeptides, and .  

Claims 1 and 21-41 are rejected under 35 U.S.C. 102(b) as being anticipated by SHANTZ (US 2007/0149762; Pub. Jun. 28, 2007).
Shantz discloses block copolypeptide materials for drug delivery (title; abstract).  The block copolypeptides have a block structure comprising a lysine (cationic) block and a (hydrophobic) block comprising glycine or other hydrophobic amino acids such as alanine, valine, leucine, etc. (abstract; [0025], [0027]-[0032]).  Copolypeptides including Lys120Gly30, Lys110Gly55, Lys200Gly50, etc. are specifically disclosed (Figs. 1-13; [0011]-[0023]; Examples).  The copolypeptides form supramolecular structures such as vesicles, micelles, and hydrogels in aqueous solution (abstract; Figs. 1-13; [0005]-[0006], [0025]-[0026], [0033], [0037]).  
Although Shantz does not expressly state that the copolypeptides are antimicrobial, Shantz discloses the same peptide structure as instantly claimed, including a lysine (cationic) block and a hydrophobic block, and recognizes the ability of these peptides to form hierarchical (i.e., supramolecular) structures.  The instant specification teaches that copolypeptides having a lysine block and a hydrophobic block are antimicrobial (e.g., see abstract; [0004], [0009]-[0010], [0030]-[0031]).  Further, the MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  Thus, the copolypeptides of Shantz anticipate the instant claims, including all of the recited functional limitations, absent evidence to the contrary.  
Regarding claim 38, Shantz teaches the peptides in combination with salt (NaCl), which qualifies as either a preservative or a wound healing agent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1 and 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHANTZ (US 2007/0149762; Pub. Jun. 28, 2007) in view of XU (US 2007/0224273; Pub. Sep. 27, 2007) and PATHAK (US 6,410,645; Issued Jun. 25, 2002).  
Shantz discloses block copolypeptide materials for drug delivery (title; abstract).  The block copolypeptides have a block structure comprising a lysine (cationic) block and a (hydrophobic) block comprising glycine or other hydrophobic amino acids such as alanine, valine, leucine, etc. (abstract; [0025], [0027]-[0032]).  Copolypeptides including Lys120Gly30, Lys110Gly55, Lys200Gly50, etc. are specifically disclosed (Figs. 1-13; [0011]-[0023]; Examples).  The copolypeptides form supramolecular structures such as vesicles, micelles, and hydrogels in aqueous solution (abstract; Figs. 1-13; [0005]-[0006], [0025]-[0026], [0033], [0037]).  
Although Shantz does not expressly state that the copolypeptides are antimicrobial, Shantz discloses the same peptide structure as instantly claimed, including a lysine (cationic) block and a hydrophobic block, and recognizes the ability of these peptides to form hierarchical (i.e., supramolecular) structures.  The instant specification teaches that copolypeptides having a lysine block and a hydrophobic block are antimicrobial (e.g., see abstract; [0004], [0009]-[0010], [0030]-[0031]).  Further, the MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  Thus, the copolypeptides of Shantz anticipate the instant claims, including all of the recited functional limitations, absent evidence to the contrary.  
Regarding claim 38, Shantz teaches block copolypeptide materials for drug delivery (title; [0004], [0038]), but does not appear to specify particular classes of drugs useful in the invention since it is within the skill of the artisan to make such choices.  Although this claim is anticipated by Shantz as discussed above, Xu and Pathak are cited in the interest of compact prosecution and customer service to further show the obviousness of adding a variety of pharmaceutical active agents to the compositions of Shantz.  
Specifically, Xu discloses self-assembled supramolecular hydrogels (title; abstract).  Xu teaches the use of said hydrogels for delivery of, inter alia, anti-inflammatory agents, antibiotics, anticancer agents ([0007]; claim 4).  Likewise, Pathak discloses hydrogels made from block polymers, said blocks including hydrophobic and hydrophilic blocks (title; abstract).  Pathak teaches a variety of therapeutic agents can be delivered using the hydrogels, including antibiotics, anti-inflammatories and drugs used for the treatment of injury to tissue (wound healing agents) (col. 10, line 60 to col. 12, line 8).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include drugs such as antibiotics, anti-inflammatories, anti-cancer agents, wound healing agents, etc. in the hydrogel compositions of Shantz.  One would have been motivated to do so to make the hydrogel compositions suitable to treat a desired disease state or condition.  Further, it is well within 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,017,730
Claims 1 and 21-41 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 and 17-20 of U.S. Patent No. 9,017,730 optionally in view of Shantz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '730 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '730 claims more narrowly require hydrophilic and hydrophobic segments containing contiguous amino acids, respectively.  Not only is this the intended configuration taught in the instant case (see Figs. 1-25; [0075], [0084]-[0085]), this is the same configuration taught by Shantz.  Thus, the entire scope of the instant claims is an obvious variation of the '730 claims.  


U.S. Patent No. 10,448,634
Claims 1 and 21-41 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 and 17-20 of U.S. Patent No. 10,448,634 optionally in view of Shantz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '634 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '634 claims more narrowly require hydrophilic and hydrophobic segments containing contiguous amino acids, respectively, and recite a method for promoting hemostasis.  However, this is the intended configuration taught in the instant case (see Figs. 1-25; [0075], [0084]-[0085]), and this same configuration is taught by Shantz.  Further, the instant claims recite that the composition promotes platelet aggregation.  Thus, it would have been prima facie obvious to use the compositions in a method to promote hemostasis, and the entire scope of the instant claims is an obvious variation of the '634 claims.  

Conclusion
Claims 1 and 21-41 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/Kevin S Orwig/
           Primary Examiner, Art Unit 1658                                                                                                                                                                                             

/DANIEL M SULLIVAN/
Director, Technology Center 1600